Bbeitel, J.
(dissenting). I would affirm. The requirement for the safeguarded emergency button was designed to prevent the kind of accident which occurred. It thus renders unnecessary further speculation of how the elevator could have been moved without the doors being closed. With respect to the corridor lighting the photographs reveal that the nearest light was obstructed by an overhead conduit between it and the shaftway in question.
The charge was general, but no exception was taken on that ground. To be sure the court should not have charged that defendant was bound to observe custom and usage but in the context of the whole case this was not significant. Given the undisputed assignment of negligence with respect to the emergency button, and the arguable negligence with respect to the light insufficiency in the corridor, the result with the jury would have been the same.
Accordingly, I dissent and vote to affirm the judgment and verdict in favor of plaintiff.
Botein, P. J., McNally and Steueb-, JJ., concur with Rabin, J.; Bbeitel, J., dissents in opinion.
Judgment reversed, on the law, and a new trial ordered, with $50 costs to abide the event.